t c summary opinion united_states tax_court roger f and carolyn r ellis petitioners v commissioner of internal revenue respondent docket no 8894-99s filed date roger f ellis pro_se louis h hill for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the issues for decision for each year in issue are whether petitioners are entitled to various deductions claimed on a schedule c and whether petitioners are entitled to a charitable_contribution_deduction greater than the amount allowed by respondent background some of the facts have been stipulated and are so found petitioners are husband and wife at the time the petition was filed they resided in dayton ohio references to petitioner are to roger f ellis ’ petitioner holds undergraduate and graduate degrees in electrical engineering in at the age of after years of military service petitioner retired from the united_states air force usaf while in the usaf petitioner was involved in the acquisition of missiles aircraft and as he testified at trial things of that type his military assignments also included flight and systems tests shortly after retiring from the military petitioner began ' carolyn r ellis neither signed the stipulation of facts nor appeared at trial the case will be dismissed as to her for lack of prosecution the decision to be entered with respect to her will reflect the disposition of the issues considered in this opinion as well as those issues agreed upon by respondent and petitioner to look for employment as a technical consultant or engineering manager for private sector defense contractors during the years in issue petitioner’s search for employment included driving to or otherwise contacting numerous companies that might have a need for the types of services he offered petitioner apparently worked for a time during but after that he remained unemployed until date when he was offered and accepted employment as a civilian engineer with the usaf petitioner’s records indicate that in connection with his search for employment he visited the offices of modern technologies corp in dayton ohio numerous times perhaps as often as once a month during in response to an inquiry made by respondent’s agent during the examination that company indicated that petitioner had not made any contacts with it regarding employment during or petitioners have three daughters during the years in issue one attended college in birmingham alabama one attended college in williamsburg kentucky and the third was employed in columbia missouri three or four times each year petitioner or petitioners traveled to those cities where one of their daughters was living petitioners are and were during the years in issue active members of the first baptist church of fairborn ohio the church carolyn r ellis was employed as a secretary by the - - church during and petitioner serves as one of its deacons he is the church historian and as such provides services as a photographer petitioners regularly attended church services and made cash and personal_property contributions to it during and as an official of the church petitioner attended various church meetings regularly during both years in issue petitioners also made cash and personal_property donations to various other organizations they maintained at least one checking account the account some of the cash donations made to the church and other organizations were made through the account it appears that canceled checks drawn on the account were not routinely returned to petitioners instead a carbon copy of the check was created each time a check was written and petitioners retained those carbon copies for the year there are carbon copies of checks each for dollar_figure payable to the baptist health foundation according to the records of the baptist health foundation petitioners made no donations to that organization in or petitioners filed a timely joint federal_income_tax return for each year in issue included with each return is a schedule c profit or loss from business on which they reported the following items gross_income - - - - advertising dollar_figure dollar_figure car truck big_number big_number depreciation big_number big_number insurance legal prof svcs office expense repairs maintenance supplies taxes licenses travel big_number big_number meals ent le sec_50 utilities big_number big_number total loss big_number big_number the schedules c relate to petitioner’s activities in seeking employment as a consulting engineer the deductions claimed for travel and meals include trips taken by petitioner or petitioners to birmingham alabama williamsburg kentucky and columbia missouri the deductions for utilities relate to the use of a portion of petitioners’ residence as an office the deductions for car and truck expenses were computed by using the applicable standard mileage rate for each year petitioner’s records indicate that he typically drove to miles per day days a week in order to make personal contact with prospective employers for each year petitioners elected to itemize deductions and included a schedule a itemized_deductions with each return among other deductions claimed on the schedules a petitioners claimed deductions of dollar_figure and dollar_figure for and - - respectively for cash gifts to charities in the notice_of_deficiency respondent disallowed all of the deductions claimed on the schedules c dollar_figure of the charitable_contribution_deduction claimed for and the entire charitable_contribution_deduction claimed for among other reasons the disallowances were based upon lack of substantiation other adjustments made in the notice_of_deficiency are not in dispute discussion a schedule c deductions for each year petitioners claimed numerous deductions ona schedule c all of the deductions were disallowed in the notice_of_deficiency petitioners claim that they are entitled to the deductions because the underlying expenses were incurred by petitioner in carrying_on_a_trade_or_business as a self-employed professional engineer see sec_162 we disagree petitioner did not earn any income or provide any services as an engineer during either year in issue the expenses deducted on the schedules c relate primarily to his attempts to find employment as we view the matter the expenses that underlie the schedule c deductions are properly characterized as job hunting expenses during temporary periods of unemployment job hunting expenses can be considered and deducted as trade_or_business_expenses if the expenses are incurred during a - reasonable period of transition between leaving one position and obtaining another 40_tc_2 see also sherman v commissioner tcmemo_1977_301 in this case petitioner retired as an engineer from the usaf in he apparently was employed in some capacity as an engineer for an undisclosed period in and he remained unemployed from then throughout the years in issue until date when he was again employed as an engineer by the usaf this time as a civilian as of the beginning of petitioner had been unemployed for at least years we think that the reasonable period of transition that began at the conclusion of petitioner’s job expired sometime before the beginning of consequently as of the beginning of petitioner would no longer be considered to be carrying_on_a_trade_or_business within the meaning of sec_162 moreover even if we were to find that petitioner was engaged in a trade_or_business during the years in issue other grounds exist for disallowing particular deductions for example because petitioners reported no gross_income from that trade_or_business no deductions attributable to the office in petitioners’ home would be allowable see sec_280a the deductions claimed for travel and meals expenses relate primarily to several trips each year to birmingham alabama williamsburg kentucky and columbia missouri according to petitioner those --- - trips were taken for employment-related purposes on those occasions when carolyn r ellis accompanied petitioner he explained that she did so as his advisor we think it more_likely_than_not that the trips were taken primarily for personal purposes that is so that one or both petitioners could visit their children the expenses of those trips constitute nondeductible personal or family_expenses see sec_262 the car expense deduction is allowable only if petitioner maintained substantiating records see sec_274 sec_280f assuming without finding that petitioner’s records otherwise satisfy the requirements of sec_274 and the regulations promulgated thereunder we reject them as unreliable petitioner’s records indicate that he drove to the offices of one prospective employer numerous times during the prospective employer claims no contacts were made similarly other prospective employers could not confirm petitioner’s claims to have contacted them during the years in issue rejecting petitioner’s substantiating records in effect operates to deny any deduction for car expenses we could continue to discuss other deductions claimed on the schedules c but given our conclusion that the expenses are not deductible as trade_or_business_expenses in the first place we see little purpose in doing so respondent’s adjustments --- - disallowing all of the deductions claimed on the schedules c are sustained b charitable_contribution deductions petitioners claimed charitable_contribution deductions of dollar_figure and dollar_figure for and respectively on the schedules a included with their returns for those years for each year they indicated that the contributions were made in cash but at trial they claimed that some contributions consisted of donations of personal_property and some portion of the deductions was attributable to transportation_expenses in general a taxpayer is allowed to deduct any contributions or gifts made to qualifying organizations for their use see sec_170 subject_to various exceptions if property other than money is donated the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs sec_1_170a-13 income_tax regs requires that charitable_contribution deductions be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution a letter or other communication from the donee charitable_organization acknowledging receipt of a contribution and showing the date and amount of the contribution constitutes a receipt in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution if the donation is a small amount any written or other evidence from the donee charitable_organization acknowledging receipt is generally sufficient the reliability of the records is determined on the basis of all relevant facts and circumstances see sec_1_170a-13 a c income_tax regs at trial petitioners did not indicate how much of the claimed deduction for each year consisted of cash donations and how much consisted of donations of personal_property instead in addition to petitioner’s generalized testimony regarding their contributions practices they produced as substantiation for the deductions computer-generated summaries carbon copies of checks written to various organizations including among others the church and the baptist health association receipts for donations to various organizations including the church the christian coalition the family research council focus on the family the forest ridge cub scouts and goodwill industries and receipts for the purchase of various items of personal_property which according to petitioners were donated directly to needy families or to organizations that distributed the donated property to needy families also at trial petitioners claimed that a portion of their charitable_contribution_deduction for each year consists of transportation_expenses that petitioner incurred to fulfill his obligations as an official of the church we question the reliability of the carbon copies of checks presented as substantiation for various cash contributions for the year there are carbon copies of checks each for dollar_figure made payable to the baptist health foundation according to that organization no donations were made by petitioners during that year petitioner did not explain this inconsistency at trial ignoring the carbon copies of the checks and taking into account the receipts from the various organizations we find that for the year petitioners are not entitled to a charitable_contribution_deduction greater than the amount allowed by respondent we further find that petitioners are entitled to a charitable_contribution_deduction for the year in an amount computed as follows cash contributions to the church dollar_figure cash donations to other organizations dollar_figure transportation_expenses see sec_1_170a-1 income_tax regs revproc_95_54 c b dollar_figure personal_property donated to the church dollar_figure personal_property donated to other organizations dollar_figure total dollar_figure reviewed and adopted as the report of the small_tax_case division to reflect the foregoing and respondent’s concession of the sec_6663 penalty for each year an appropriate order will be issued and decision will be entered under rule
